PER CURIAM.
Petitioner/defendant seeks a writ of mandamus to compel the trial court to reinstate its protective order, prohibiting the plaintiff from using an expert medical witness because of her failure to comply with earlier orders of the court to furnish the name of any such witness which she intended to use at trial.
This Court notes that this case has been pending since 1982, and that the trial court’s orders of January 26, 1984, August 6, 1985, and June 3, 1986, ordering the plaintiff to disclose the names of prospective expert witnesses, have not been complied with. The trial court is hereby directed to reinstate its October 7, 1986, protective order, unless the plaintiff complies with its previous disclosure orders, as referenced above, within 15 days from the date of this order.
WRIT DENIED CONDITIONALLY; CAUSE REMANDED WITH INSTRUCTIONS.
All the Justices concur except TORBERT, C.J., not sitting.